DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 10/28/2021 is acknowledged.
Applicant’s election without traverse of the species: (a) glycol chitosan for the biocompatible polymer and (b) SEQ ID NO: 1 for the target gene fragment, in the reply filed on 10/28/2021 is also acknowledged. The species “glycol chitosan” was found free of the prior art, therefore the search was extended.
	Status of the claims
	Claims 1-11 are pending. Claims 10-11 are withdrawn. Claims 1-9 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (“Huang”, Biomaterials, 2008).
Huang teaches that development of an efficient gene vector is a key-limiting factor of brain gene therapy. In Huang’s study, lactoferrin (Lf), for the first time, was investigated as a brain-targeting ligand in the design of polyamidoamine (PAMAM, reading upon a biocompatible polymer)-based non-viral gene vector to the brain. Using polyethyleneglycol (PEG) as a spacer, PAMAM–PEG–Lf was successfully synthesized. This vector showed a concentration-dependent manner in the uptake in brain capillary endothelial cells (BCECs). The brain uptake of PAMAM–PEG–Lf was 2.2-fold compared to that of PAMAM–PEG–transferrin (Tf) in vivo. The transfection efficiency of PAMAM–PEG–Lf/DNA complex was higher than that of PAMAM–PEG–Tf/DNA complex in vitro and in vivo. The results of frozen sections showed the widespread expression of an exogenous gene in mouse brain via intravenous administration. With a PAMAM/DNA weight ratio of 10:1, the brain gene expression of the PAMAM–PEG–Lf/DNA complex was about 2.3-fold when compared to that of the PAMAM–PEG–Tf/DNA complex. These results provide evidence that PAMAM–PEG–Lf can be exploited as a potential non-viral gene vector targeting to the brain via noninvasive administration. Lf is a promising ligand for the design of gene delivery systems targeting to the brain (e.g., abstract).
In page 239, Huang describes the synthesis of PAMA derivatives: a 1:2 conjugate of PAMAM and NHS-PEG3400-MAL was prepared through specific reaction between the primary amino groups on the surface of PAMAM and the NHS groups of the bifunctional PEG derivative. The reaction was performed in phosphate-buffered solution (PBS, pH 8.0) for 15 min at room temperature. The resulting conjugate, PAMAM–PEG, was purified by ultrafiltration using a 5-kDa molecular weight cutoff membrane to remove unreacted PEG and the buffer was exchanged into PBS (pH 7.0). At the same time, Tf was thiolated using Traut’s reagent and Lf was modified with thiol groups. Different thiolation methods were used due to different isoelectric points of Tf and Lf. The amount and stability of the thiol groups was determined with Ellmann’s reagent. For both Tf and Lf, the mole ratio of thiol group to protein maintained around 1.3–1.5:1. Then PAMAM–PEG was reacted with thiolated proteins, 1:1 (mol/mol), in PBS (pH 7.0) for 24 h at room temperature. The MAL groups of PAMAM–PEG were specifically reacted with the thiol groups of thiolated proteins, yielding PAMAM–PEG–Tf and PAMAM–PEG–Lf. SDSPAGE was used to demonstrate the almost full reaction of thiolated Lf. For the synthesis of BODIPY-labeled conjugates, PAMAM was first reacted with BODIPY in 100 mM NaHCO3 for 12 h at 4 1C, purified and identified. The corresponding conjugates, BODIPY-labeled PAMAM–PEG–Tf and BODIPY-labeled PAMAM– PEG–Lf were synthesized as described above. For the synthesis of 125Ilabeled conjugates, 125I-labeled PAMAM was used.
PAMAM-PEG-LF reads upon a gene delivery complex comprising: (a) biocompatible polymer (PAMAM) and (b) pegylated lactoferrin (LF-PEG) connected to the biocompatible polymer (PAMAM) by means of a covalent bond, as instant claim 1. 
In page 240, dendrimers (PAMAM, PAMAM–PEG, PAMAM–PEG–Tf and PAMAM–PEG–Lf) were freshly prepared and diluted to appropriate concentrations in distilled water. DNA solution (100 mg DNA/mL 50 mM sodium sulfate solution) was added to obtain specified weight ratios (6:1 or 10:1, PAMAM (gene delivery complex) to DNA(vector), w/w) and immediately vortexed for 30 s at room temperature. Agarose gel electrophoresis was carried out to verify the complete complexation of dendrimers with DNA. Freshly prepared complexes were used in the following experiment. 
Section 2.8, page 240, describes: Efficiency of gene expression in BCECs BCECs were seeded in 24-well plates at a density of 2.5 104 cells/well. Cultured for 48 h, the cells reached 70% confluence. The complexes containing pEGFP, with PAMAM to DNA at weight ratios of 6:1 and 10:1, were added to the cells in FCS-free medium and the mixture was incubated at 37 1C for 1 h. After 48 h, fluorescence images of gene products, green fluorescent protein (GFP), were acquired and photographed under a fluorescence microscope. The quantitative efficiency of gene transfer was determined by luciferase activity using pGL2-Control Vector. Two days post-transfection, the activity of the gene product, luciferase, was quantified by Luciferase Assay System (Promega, Madison, WI, USA) following the manufacturer’s instructions. In brief, the cells were lysed in a sufficient volume of cell culture lysis buffer (Promega, Madison, WI, USA). The lysate was vortexed for 15 s, and then centrifuged at 12,000g for 2 min at 4 1C. The supernatant was assayed for luciferase activity and the emitted light was measured over 10 s using a chemiluminescence analyzer (BPCL, Peking, China) giving light units. The light units were normalized to protein amounts in the cell extracts, determined by the Bio-Rad Protein Assay Kit, to light units/mg protein. 	
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the gene carrier is orally administered” does not appear to structurally add any changes to the structure of the base claim, and thus it does not appear to materially affect the conjugate in a way that would distinguish it from the conjugate of Huang. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). With regard to the limitation “for the prevention of type 2 diabetes mellitus” and “as an active ingredient” this does not appear to structurally limit the claim in a way that would distinguish from the invention of Huang, and because the instant specification does not expressly set forth a range for active ingredient. 
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (“Hu”, J Controlled Release, 2009).
Hu discloses that the lactoferrin (Lf) conjugated poly (ethyleneglycol)–poly (lactide) nanoparticle (Lf–NP) was constructed in this paper as a novel biodegradable brain drug delivery system with evaluation of its in vitro and in vivo delivery properties. Lf was thiolated and conjugated to the distal maleimide functions surrounding on the pegylated nanoparticles to form the Lf–NP. The existence of Lf on the surface of Lf–NP was verified by TEM observation and XPS analysis. The Lf ELISA results confirmed the biorecognitive activity of Lf after the coupling procedure and suggested the average number of Lf conjugated on each nanoparticle was around 55. To evaluate the brain delivery properties of the Lf–NP, a fluorescent probe, coumarin-6 was incorporated into it. The uptake of Lf–NP by bEnd.3 cells was shown significantly higher than that of unconjugated nanoparticle (NP). Following an intravenous administration, a near 3 folds of coumarin-6 were found in the mice brain carried by Lf–NP compared to that carried by NP. Cell viability experiment results confirmed good safety of the biodegradable Lf–NP. The significant in vitro and in vivo results suggest that Lf–NP is a promising brain drug delivery system with low toxicity.
MePEG–PLA and maleimide–PEG–PLA block copolymers were synthesized. Lf was thiolated by reaction for 60 min with a 40:1 molar excess of 2-iminothiolane in 0.15 M sodium borate buffer, pH 8.0 supplemented with 0.1 mM EDTA. Lf–NP was prepared by incubating the purified thiolated Lf with the NP at room temperature for 9 h. The products were then subjected to a 1.5 ×20 cm sepharose CL-4B column and eluted with 0.01 M phosphate buffered saline (PBS) buffer pH 7.4 to remove the unconjugated proteins. The nanoparticle concentration was determined by turbidimetry using UV2401 spectrophotometer at 350 nm (Shimadzu, Japan). The average number of Lf molecules conjugated per nanoparticle was determined by a Lactoferrin ELISA Kit and calculated by dividing the number of Lf by the calculated average number of nanoparticles (e.g., page 56).
To evaluate the cytotoxicity of Lf–NP in vitro, cell viability was evaluated by MTT hydrolysis using CCK-8. Lf, NP and Lf–NP of 0.025 to 3.0 mg/ml in PBS (pH 7.4) were incubated with the cells for 4 h at 37 °C and cell viability was expressed as percentage of absorbance in comparison with that of the control, which comprised the cells without exposure to the samples. Coumarin-6-labeled Lf–NP and NP were injected into the caudal veins (dose 60 mg/kg) of mice, respectively. After 1 h, the animals were anaesthetized and frozen brain sections of 20 μm thicknesses were prepared after a series process (refer to S4 for details) and stained with 1 μg/ml DAPI for 10 min at room temperature. After PBS washing, the sections were mounted in Dako fluorescent mounting medium and examined under the fluorescence microscope (Olympus, Japan).
Hu concludes that a novel brain drug delivery system was constructed by maleimide-mediated conjugation of biodegradable PEG–PLA nanoparticles with Lf, a newly discovered promising brain delivery targetor. The coupling and the activity of the conjugated Lf were validated by the existence of gold-labeled Lf–NP (NP=nanoparticle formed by PEG-PLA) under TEM and by the ELISA analyses. The significantly increased uptake of the Lf–NP by bEnd.3 cells compared with that of NP could be inhibited by an excess of Lf. This demonstrated that there was a RMT process initiated by Lf. After a dose of 60 mg/kg Lf–NP or NP injection in mouse caudal vein, the brain coronal section proved a higher accumulation of Lf–NP in the cortex and striatum, third ventricle and periventricular region than that of NP. The following pharmacokinetic studies further demonstrated a 2.98 times increase of AUC by Lf–NP than NP in 24 h. The significant in vitro and in vivo results showed that Lf–NP was a promising biocompatible brain drug delivery system with low toxicity. Lf engineering significantly increased the brain uptake of drugs associated to nanoparticles following an intravenous administration, which might provide a novel effective noninvasive technique for brain drug delivery.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the gene carrier is orally administered” does not appear to structurally add any changes to the structure of the base claim, and thus it does not appear to materially affect the conjugate in a way that would distinguish it from the conjugate of Hu. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). With regard to the preamble “gene delivery complex,” it does not appear to structurally limit the claim in a way that would distinguish from the invention of Hu.
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (“Hu2”, International Journal of Pharmaceutics, 2011).
Hu2 teaches that a novel biodegradable brain drug delivery system, the lactoferrin (Lf) conjugated polyethylene glycolpolylactide-polyglycolide (PEG-PLGA) nanoparticle (Lf-NP) was constructed in this paper with its in vitro and in vivo delivery properties evaluated by a fluorescent probe coumarin-6. Lf was thiolated and conjugated to the distal maleimide function surrounding on the pegylated nanoparticle to form Lf-NP. TEM observation and ELISA analysis confirmed the existence of active Lf on the surface of Lf-NP. The results of qualitative and quantitative uptake studies of coumarin-6 incorporated Lf-NP showed a more pronounced accumulation of Lf-NP in bEnd.3 cells than that of unconjugated nanoparticle (NP). Further uptake inhibition study indicated that the increased uptake of Lf-NP was via an additional clathrin mediated endocytosis processes. Following intravenous administration, a near 3 fold of coumarin-6 was found in the mice brain carried by Lf-NP compared to that carried by NP. Intravenous injection of urocortin loaded Lf-NP effectively attenuated the striatum lesion caused by 6-hydroxydopamine in rats as indicated by the behavioral test, the immunohistochemistry test and striatal transmitter content detection results. The cell viability test and CD68 immunohistochemistry demonstrated the acceptable toxicity of the system. All these results demonstrated that Lf-NP was a promising brain drug delivery system with reasonable toxicity (e.g., abstract). Lf-maleimide-PEG-PLGA was prepared using thiolated Lf (e.g., page 274). 
A novel Lf-NP brain drug delivery system was constructed by conjugation of biodegradable PEG-PLGA nanoparticles with Lf, a promising brain targeting molecule. The activity of the conjugated Lf was validated by the existence of gold-labeled Lf-NP under TEM and by the ELISA analyses. The significantly increased uptake of the Lf-NP by bEnd.3 cells compared with that of NP could be inhibited by chlorpromazine which demonstrated that Lf-NP was untaken by an additional clathrin related endocytosis process. After a dose of 60 mg/kg Lf-NP or NP injection in mouse caudal vein, the brain coronal section proved a higher accumulation of Lf-NP in the cortex, substantia nigra and striatum region than that of NP. The following pharmacokinetic studies further demonstrated a 2.49 times increase of AUC by Lf-NP than NP in 24 h. UCN-loaded Lf-NP was successfully delivered to the brain and it significantly attenuated the striatum lesion caused by 6-OHDA. Cell viability test and CD 68 immunohistochemistry results proved relatively low toxicity of Lf-NP. The significant in vitro and in vivo results demonstrated that Lf-NP was a promising brain drug delivery system especially in treating Parkinson’s disease (e.g., page 282).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the gene carrier is orally administered” does not appear to structurally add any changes to the structure of the base claim, and thus it does not appear to materially affect the conjugate in a way that would distinguish it from the conjugate of Hu2. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). With regard to the preamble “gene delivery complex”, it does not appear to structurally limit the claim in a way that would distinguish from the invention of Hu2. 
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 10,487,128). 
Park teaches a long-acting pharmaceutical composition containing a conjugate comprising a physiologically active polypeptide linked to an immunoglobulin Fc fragment, wherein the composition contains a monomeric conjugate comprising one molecule of the physiologically active polypeptide linked to a single immunoglobulin Fc fragment, and optionally contains a multimeric conjugate comprising two or more molecules of the same physiologically active polypeptide linked to a single immunoglobulin Fc fragment, provided that the molar ratio of the monomeric conjugate to the multimeric conjugate in the position is at least 19, a physiologically active polypeptide monomer-immunoglobulin Fc fragment conjugate that comprises a physiologically active polypeptide monomer linked via a non-peptidyl linker to an immunoglobulin Fc fragment, wherein the physiologically active polypeptide is linked via the non-peptidyl linker to the immunoglobulin Fc fragment in a monomeric form.

    PNG
    media_image1.png
    373
    534
    media_image1.png
    Greyscale

The active protein molecule may be lactoferrin (e.g., col. 4). Further, the non-peptidyl linker may be PEG or ethylene glycol-propylene glycol polymer,  polysaccharide, dextran, polyvinyl alcohol, a biodegradable polymer, chitin, hyaluronic acids and combinations thereof (e.g., PEG and hyaluronic acid).
Fc reads upon a biocompatible polymer (made up of amino acids, i.e., a polypeptide). 
	The term long-acting pharmaceutical composition refers to a pharmaceutical composition containing a physiologically active polypeptide (e.g., lactoferrin) monomer- Fc conjugate that shows reduced receptor-mediated internalization and receptor-mediated clearance compared to the physiologically active polypeptide itself (e.g., col. 6).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. With regards to the preamble “gene delivery complex”, such preamble does not appear to add any structural difference with respect to the invention of Park. 
It would have been obvious to make the conjugates of Fc-PEG-lactoferrin, Fc-hyaluronic acid-PEG lactoferrin, Fc-PEG-hyaluronic acid-lactoferrin. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to create long acting compositions of lactoferrin, based on the guidance provided by Park (e.g., Figures 1-2, cols. 1-6). One ordinary kill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that lactoferrin was one of the physiologically active polypeptide specifically cited by Park as desirable for conjugation (e.g., col. 4).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim objections
Claims 4-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 01/2022